BROWN, P. J.
(dissenting). I think the evidence justifies the finding of the court that plaintiff accepted orders from defendant for three machines for which defendant had purchasers, and that plaintiff without sufficient cause canceled those orders and refused to send the machines, whereby defendant sustained the loss of $181.20 in commissions or profit that he would have made had the machines been furnished. I think there is sufficient evidence to sustain the court’s finding on the counterclaim to the extent of $181.20.